Cite as: 568 U. S. ____ (2012)                              1

                            Opinion in Chambers

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 12A644
                                  _________________


 HOBBY LOBBY STORES, INC., ET AL., v. KATHLEEN 

 SEBELIUS, SECRETARY OF HEALTH AND HUMAN 

               SERVICES, ET AL. 

                ON APPLICATION FOR INJUNCTION
                             [December 26, 2012]

  JUSTICE SOTOMAYOR, Circuit Justice.
  This is an application for an injunction pending appel-
late review filed with me as Circuit Justice for the Tenth
Circuit. The applicants are two closely held for-profit
corporations, Hobby Lobby Stores, Inc. (Hobby Lobby) and
Mardel, Inc. (Mardel), and five family members who indi-
rectly own and control those corporations. Hobby Lobby is
an arts and crafts retail chainstore, with more than 13,000
employees in over 500 stores nationwide. Mardel is a
chain of Christian-themed bookstores, with 372 full-time
employees in 35 stores. Employees of the two corporations
and their families receive health insurance from the cor-
porations’ self-insured group health plans.
  Under §1001(5) of the Patient Protection and Affordable
Care Act, 124 Stat. 131, 42 U. S. C. §300gg–13(a), non
grandfathered group health plans must cover certain
preventive health services without cost-sharing, including
various preventive services for women as provided in
guidelines issued by the Health Resources Services Ad-
ministration (HRSA), a component of the Department of
Health and Human Services. As relevant here, HRSA’s
2         HOBBY LOBBY STORES, INC. v. SEBELIUS

                     Opinion in Chambers

guidelines for women’s preventive services require cover-
age for “all Food and Drug Administration . . . approved
contraceptive methods, sterilization procedures, and pa-
tient education and counseling for all women with repro-
ductive capacity as prescribed by a provider.” 77 Fed. Reg.
8725 (Feb. 15, 2012) (internal quotation marks omitted).
   The applicants filed an action in Federal District Court
for declaratory and injunctive relief under the Free Exer-
cise Clause of the First Amendment and the Religious
Freedom Restoration Act of 1993 (RFRA), 42 U. S. C.
§2000bb et seq. They allege that under the HRSA guide-
lines, Hobby Lobby and Mardel will be required, contrary
to the applicants’ religious beliefs, to provide insurance
coverage for certain drugs and devices that the applicants
believe can cause abortions. The applicants simultaneously
filed a motion for a preliminary injunction to prevent
enforcement of the contraception-coverage requirement,
which is scheduled to take effect with respect to the em-
ployee insurance plans of Hobby Lobby and Mardel on
January 1, 2013. The District Court for the Western
District of Oklahoma denied the motion for a preliminary
injunction, and the Court of Appeals for the Tenth Circuit
denied the applicants’ motion for an injunction pending
resolution of the appeal.
   The only source of authority for this Court to issue an
injunction is the All Writs Act, 28 U. S. C. §1651(a). “We
have consistently stated, and our own Rules so require,
that such power is to be used sparingly.” Turner Broad-
casting System, Inc. v. FCC, 507 U. S. 1301, 1303 (1993)
(Rehnquist, C. J., in chambers); see this Court’s Rule 20.1
(“Issuance by the Court of an extraordinary writ author-
ized by 28 U. S. C. §1651(a) is not a matter of right, but of
discretion sparingly exercised”). Unlike a stay of an ap-
peals court decision pursuant to 28 U. S. C. §2101(f), a
request for an injunction pending appeal “ ‘does not simply
suspend judicial alteration of the status quo but grants
                 Cite as: 568 U. S. ____ (2012)            3

                     Opinion in Chambers

judicial intervention that has been withheld by lower
courts.’ ” Respect Maine PAC v. McKee, 562 U. S. ___
(2010) (quoting Ohio Citizens for Responsible Energy, Inc.
v. Nuclear Regulatory Comm’n, 479 U. S. 1312, 1313
(1986) (SCALIA, J., in chambers)). Accordingly, a Circuit
Justice may issue an injunction only when it is
“[n]ecessary or appropriate in aid of our jurisdiction” and
“the legal rights at issue are indisputably clear.” Wiscon-
sin Right to Life, Inc. v. Federal Election Comm’n, 542
U. S. 1305, 1306 (2004) (Rehnquist, C. J., in chambers)
(internal quotation marks omitted).
   Applicants do not satisfy the demanding standard for
the extraordinary relief they seek. First, whatever the
ultimate merits of the applicants’ claims, their entitlement
to relief is not “indisputably clear.” Lux v. Rodrigues, 561
U. S. ___, ___ (2010) (ROBERTS, C. J., in chambers) (slip
op., at 2) (internal quotation marks omitted). This Court
has not previously addressed similar RFRA or free exer-
cise claims brought by closely held for-profit corporations
and their controlling shareholders alleging that the man-
datory provision of certain employee benefits substantially
burdens their exercise of religion. Cf. United States v. Lee,
455 U. S. 252 (1982) (rejecting free exercise claim brought
by individual Amish employer who argued that paying
Social Security taxes for his employees interfered with his
exercise of religion). Moreover, the applicants correctly
recognize that lower courts have diverged on whether to
grant temporary injunctive relief to similarly situated
plaintiffs raising similar claims, Application for Injunction
Pending Appellate Review 25–26, and no court has issued
a final decision granting permanent relief with respect to
such claims. Second, while the applicants allege they will
face irreparable harm if they are forced to choose between
complying with the contraception-coverage requirement
and paying significant fines, they cannot show that an
injunction is necessary or appropriate to aid our jurisdic-
4         HOBBY LOBBY STORES, INC. v. SEBELIUS

                     Opinion in Chambers

tion. Even without an injunction pending appeal, the
applicants may continue their challenge to the regulations
in the lower courts. Following a final judgment, they may,
if necessary, file a petition for a writ of certiorari in this
Court.
   For the foregoing reasons, the application for an injunc-
tion pending appellate review is denied.

                                             It is so ordered.